                   Case 20-12456-JTD           Doc 1118        Filed 02/11/21         Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    RTI HOLDING COMPANY, LLC, et al.,1                             Case No. 20-12456 (JTD)

                                     Debtors.                      (Jointly Administered)

                                                                   Re: D.I. 1116

                                       CERTIFICATE OF SERVICE

             I, Gregory A. Taylor, hereby certify that, on February 11, 2021, I caused one copy of Order

Granting TCW Direct Lending LLC’s Motion for Leave to File and Serve Late Reply In Support

of Confirmation of Debtors’ Second Amended Chapter 11 Plan [D.I. 1116] to be served to (1) all

parties of record via CM/ECF, (2) to the parties listed on the attached Exhibit A via electronic

mail and (3) to the parties listed on the attached Exhibit B via first class mail.


Dated: February 11, 2021                                        /s/ Gregory A. Taylor
                                                                Gregory A. Taylor (DE Bar No. 4008)



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT
Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.

{01661067;v1 }                                            1
                                                           Case 20-12456-JTD                       Doc 1118               Filed 02/11/21                   Page 2 of 6
                                                                                               Exhibit A
          NAME                     ADDRESS1                       ADDRESS2                   ADDRESS3                       ADDRESS4                      CITY    STATE     ZIP                        EMAIL
                          (COUNSEL TO GOLDMAN            ATTN: JOHN M. SEAMAN,       20 MONTCHANIN ROAD, SUITE                                                                    seaman@abramsbayliss.com
ABRAMS & BAYLISS LLP                                                                                                                             WILMINGTON       DE      19807
                          SACHS)                         CHRISTOPHER F. CANNATARO 200                                                                                             cannataro@abramsbayliss.com
                          (COUNSEL TO ST JOHN &          501 RIVERSIDE AVENUE, SUITE                                                                                              john.rogerson@arlaw.com
ADAMS AND REESE LLP                                                                                                                              JACKSONVILLE     FL      32202
                          PARTNERS)                      601                                                                                                                      jamie.olinto@arlaw.com
AFFINITY9 REALTY LLC      6618 WESTON CIR E                                                                                                      DUBLIN           OH      43016   AFFINITY9REALTYLLC@GMAIL.COM
                          (COUNSEL FOR FOUTH
AUSTRIA LEGAL, LLC                                       ATTN: MATTHEW P AUSTRIA    1007 N ORANGE ST, 4TH FL                                     WILMINGTON       DE      19801   maustria@austriallc.com
                          ENTERPRISES, LLC)
                          (COUNSEL TO STORE CAPITAL,
                          STORE MASTER FUNDING,          ATTN: LESLIE HEILMAN,                                                                                            19801- heilmanl@ballardspahr.com;
BALLARD SPAHR LLP                                                                   919 N MARKET ST, 11TH FL                                     WILMINGTON       DE
                          BRIXMORE, FEDERAL REALTY,      LAUREL ROGLEN                                                                                                    3034   roglenl@ballardspahr.com
                          BENNETT PARTNERS)
                                                     ATTN: CRAIG GANZ,
                          (COUNSEL TO STORE CAPITAL,                                                                                                                              ganzc@ballardspahr.com;
BALLARD SPAHR LLP                                    KATHERINE ANDERSONE            1 E WASHINGTON ST, STE 2300                                  PHOENIX          AZ      85004
                          STORE MASTER FUNDING)                                                                                                                                   andersonsanchezk@ballardspahr.com
                                                     SANCHEZ)
                                                                                                                                                                          19801-
BALLARD SPAHR LLP         (COUNSEL TO COMCAST)           ATTN: MATTHEW G SUMMERS 919 N MARKET ST, 11FL                                           WILMINGTON       DE             summersm@ballardspahr.com
                                                                                                                                                                          3034
BENESCH, FRIEDLANDER,                                    ATTN: KEVIN M CAPUZZI,                                                                                                  kcapuzzi@beneschlaw.com
                          (COUNSEL TO ROUTE TEN)                                    1313 N MARKET ST, STE 1201                                   WILMINGTON       DE      19801
COPLAN & ARONOFF LLP                                     JOHN C GENTILE                                                                                                          jgentile@beneschlaw.com
BRADLEY ARANT BOULT       (COUNSEL TO BNA                                                                          1600 DIVISION STREET, SUITE
                                                         ATTN: AUSTIN L. MCMULLEN   ROUNDABOUT PLAZA                                             NASHVILLE        TN      37203   amcmullen@bradley.com
CUMMINGS LLP              ASSOCIATES)                                                                              700
BUCHALTER, A PROFESSIONAL                          ATTN: SHAWN M                                                                                                          94105-
                          (COUNSEL TO ORACLE)                                       55 SECOND ST, 17TH FL                                        SAN FRANCISCO    CA             schristianson@buchalter.com
CORPORATION                                        CHRISTIANSON                                                                                                           3493
CAFARO MANAGEMENT         ATTN: LINDSEY M HARRISON 5577 YOUNGSTOWN-WARREN
                                                                                                                                                 NILES            OH      44446   lmadgar@cafarocompany.com
COMPANY                   MADGAR, RICHARD T DAVIS  RD
CHIPMAN BROWN CICERO &    (COUNSEL TO KRG          ATTN: MARK L                     1313 NORTH MARKET STREET,
                                                                                                                                                 WILMINGTON       DE      19801   desgross@chipmanbrown.com;
COLE, LLP                 LANDLORDS)               DESGROSSEILLIERS                 SUITE 5400
CITY AND COUNTY OF                                 DENVER CITY ATTORNEY'S           201 WEST COLFAX AVENUE,                                                               80202-
                          ATTN: PAIGE ARRENTS                                                                                                    DENVER           CO             Bankruptcy0@denvergov.org
DENVER                                             OFFICE                           DEPT. 1207                                                                            5332
CLEARY GOTTLIEB STEEN &   (COUNSEL TO GOLDMAN      ATTN: SEAN O'NEAL, JANE
                                                                                    ONE LIBERTY PLAZA                                            NEW YORK         NY      10006   soneal@cgsh.com; jvanlare@cgsh.com
HAMILTON LLP              SACHS)                   VANLARE
                                                   ATTN: G DAVID DEAN, JUSTIN                                                                                                     ddean@coleschotz.com
                          (COUNSEL TO COMMITTEE OF
COLE SCHOTZ P.C.                                   R ALBERTO, ANDREW J. ROTH-       ANDREW J ROTH-MOORE            500 DELAWARE AVE, STE 1410 WILMINGTON          DE      19801   jalberto@coleschotz.com
                          UNSECURED CREDITORS)
                                                   MOORE                                                                                                                          aroth-moore@coleschotz.com
                          (COUNSEL TO KAGASOFF     ATTN: N. CHRISTOPHER             1201 N. MARKET STREET, 20TH                                                                   cgriffiths@connollygallagher.com
CONNOLLY GALLAGHER LLP                                                                                                                           WILMINGTON       DE      19801
                          TRUST)                   GRIFFITHS, LISA HATFIELD         FLOOR                                                                                         lhatfield@connollygallagher.com
                          (COUNSEL TO MICHAEL AND ATTN: JEFFREY WISLER,             1201 N MARKET STREET, 20TH                                                                    jwisler@connollygallagher.com;
CONNOLLY GALLAGHER LLP                                                                                                                           WILMINGTON       DE      19801
                          LORY SARLO)              KELLY CONLAN                     FL                                                                                            kconlan@connollygallagher.com
                          (COUNSEL TO WESTBROOK
                          ASSOCIATES, LISBON
CONNOLLY GALLAGHER LLP    LANDING, INTERSTATE      ATTN: KAREN BIFFERATO            1201 N MARKET ST, 20TH FL                                    WILMINGTON       DE      19801   kbifferato@connollygallagher.com
                          AUGUSTA, CHOP
                          ACQUISITION)
COUNTY OF LOUDOUN,                                 ONE HARRISON STREET, SE,                                                                                               20177-
                          ATTN: STEVEN F JACKSON                                    PO BOX 7000                                                  LEESBURG         VA             Steve.Jackson@Loudoun.gov
VIRGINIA                                           5TH FL                                                                                                                 7000
                          (COUNSEL TO CHRISTOPHER
CROSS & SIMON, LLC                                 ATTN: MICHAEL L VILD             1105 N MARKET ST , STE 901                                   WILMINGTON       DE      19801   mvild@crosslaw.com
                          MARCHAND)
DELAWARE SECRETARY OF
                          DIVISION OF CORPORATIONS       FRANCHISE TAX              P.O. BOX 898                                                 WASHINGTON       DC      20549   dosdoc_ftax@delaware.gov
STATE
                          820 SILVER LAKE BLVD., SUITE
DELAWARE STATE TREASURY                                                                                                                          DOVER            DE      19904   statetreasurer@state.de.us
                          100
DORSEY & WHITNEY          (COUNSEL TO ZION               ATTN: ERIC L SCHNABEL,     300 DELAWARE AVENUE, STE                                                                      glorioso.alessandra@dorsey.com;
                                                                                                                                                 WILMINGTON       DE      19801
(DELAWARE) LLP            BANCORPORATION)                ALESSANDRA GLORIOSO        1010                                                                                          schnabel.eric@dorsey.com
                          (COUNSEL TO ZION
DORSEY & WHITNEY LLP                                     ATTN: NATHAN S SEIM        111 S. MAIN STREET, STE 2100                                 SALT LAKE CITY   UT      84111   seim.nathan@dorsey.com
                          BANCORPORATION)
                          (COUNSEL FOR ORACLE                                       1979 MARCUS AVENUE, ST
DOSHI LEGAL GROUP, P.C.                                  ATTN: AMISH R. DOSHI                                                                    NEW HYDE PARK    NY      11042   AMISH@DOSHILEGAL.COM
                          AMERICA, INC.)                                            210E
DOUG BELDEN,
                                                                                                                                                                          33601-
HILLSBOROUGH COUNTY TAX ATTN: BRIAN T. FITZGERALD        POST OFFICE BOX 1110                                                                    TAMPA            FL             fitzgeraldb@hillsboroughcounty.org
                                                                                                                                                                          1110
COLLECTOR
FONVIELLE LEWIS MESSER & (COUNSEL TO GRACE               ATTN: ALLEN S
                                                                                    3375-A CAPITAL CIRCLE NE                                     TALLAHASSEE      FL      32308   allen@wrongfullyinjured.com
MCCONNAUGHHAY            BERMAN)                         MCCONNAUGHHAY
                         (COUNSEL TO THOMAS &            ATTN: CHRISTOPHER W                                                                                              37802-
GARNER & CONNER, PLLC                                                               250 HIGH STREET                POST OFFICE BOX 5059          MARYVILLE        TN             cconner@garnerconner.com
                         SANDRA SPEARS)                  CONNER                                                                                                           5059
                         (COUNSEL TO AD HOC PLAN                                    300 DELAWARE AVENUE,
GIBBONS P.C.                                             ATTN: HOWARD A COHEN                                                                    WILMINGTON       DE      19801   hcohen@gibbonslaw.com
                         GROUP)                                                     SUITE 1015
                         (COUNSEL TO AD HOC PLAN                                                                                                                          07102-
GIBBONS P.C.                                             ATTN: ROBERT K MALONE      ONE GATEWAY CENTER                                           NEWARK           NJ             rmalone@gibbonslaw.com
                         GROUP)                                                                                                                                           5310
                         ATTN: RUBY TUESDAY
GOLDMAN SACHS BANK USA                                   2001 ROSS, SUITE 2800                                                                   BATESVILLE       AR      75201   gs-slg-notices@gs.com
                         ACCOUNT MANAGER
                                                          Case 20-12456-JTD                         Doc 1118             Filed 02/11/21              Page 3 of 6

                           (COUNSEL TO WESTBROOK
                           ASSOCIATES, LISBON
                                                        ATTN: TREVOR HOFFMAN,                                                                                           thoffmann@goulstonstorrs.com; ykass-
GOULSTON & STORRS PC       LANDING, INTERSTATE                                      885 THIRD AVE, 18TH FL                                 NEW YORK        NY   10022
                                                        YARA KASS-GERGI                                                                                                 gergi@goulstonstorrs.com
                           AUGUSTA, CHOP
                           ACQUISITION)
                           (COUNSEL TO MOODY
HILLER LAW, LLC                                         ATTN: ADAM HILLER           1500 NORTH FRENCH STREET                               WILMINGTON      DE   19801   ahiller@adamhillerlaw.com
                           NATIONAL)
HOGAN | MCDANIEL           (COUNSEL TO SPEARS)          ATTN: DANIEL C KERRICK      1311 DELAWARE AVE                                      WILMINGTON      DE   19806   dckerrick@dkhogan.com
                           (COUNSEL TO AD HOC PLAN      ATTN: AL HOLIFIELD, KELLY P
HOLIFIELD & JANICH, PLLC                                                            1107 KINGSTON PIKE                                     KNOXVILLE       TN   37934   aholifield@holifieldlaw.com; kmann@holifieldlaw.com
                           GROUP)                       MANN
HOWARD & HOWARD                                         ATTN: MARK A
                           (COUNSEL KRG LANDLORDS)                                  211 FULTON STREET, SUITE 600                           PEORIA          IL   61602   mbogdanowicz@howardandhoward.com
ATTORNEYS PLL                                           BOGDANOWICZ
HUNTON ANDREWS KURTH       (COUNSEL TO GOLDMAN
                                                        ATTN: GRETA T. GRIFFITH     600 PEACHTREE STREET, NE                               ATLANTA         GA   30308   ggriffith@HuntonAK.com
LLP                        SACHS)
JACK SHRUM, PA             (COUNSEL TO MYRAM TRUST)     ATTN: J SHRUM               919 N MARKET ST, STE 1410                              WILMINGTON      DE   19801   Jshrum@jshrumlaw.com
                           (COUNSEL TO ROSENTHAL
JACKSON & CAMPBELL                                      ATTN: MITCH WEITZMAN        2300 N STREET, NW, STE 300                             WASHINGTON      DC   20037   mweitzman@jackscamp.com
                           PROPERTIES)
JAMES F. CHIU, DEPUTY ATTY (COUNSEL FOR STATE OF        OFFICE OF ATTY GENERAL OF 302 W WASHINGTON ST, IGCS-
                                                                                                                                           INDIANAPOLIS    IN   46204   james.chiu@atg.in.gov
GENERAL                    INDIANA)                     INDIANA                    5TH FL
JEFFREY M. CARBINO,        (COUNSEL TO 2500 MCKENZIE,   1000 N. WEST STREET, SUITE
                                                                                                                                           WILMINGTON      DE   19801   jeffreycarbino@gmail.com
ESQUIRE                    LLC)                         1200
                           (COUNSEL TO 2500 MCKENZIE,                              1500 WALNUT STREET, SUITE
JENSEN BAGNATO, P.C.                                    ATTN: JEFFREY M. CARBINO                                                           PHILADELPHIA    PA   19102   jeffrey@jensenbagnatolaw.com
                           LLC)                                                    1510
                           (COUNSEL TO MR.                                         501 SILVERSIDE ROAD, SUITE
KASHISHIAN LAW LLC                                      ATTN: ANN KASHISHIAN                                                               WILMINGTON      DE   19809   amk@kashishianlaw.com
                           MASTROIANNI)                                            85
                                                        ATTN: ROBERT L LEHANE,                                                                                          heilmanl@ballardspahr.com;
                         (COUNSEL TO ASTON
KELLEY DRYE & WARREN LLP                                SEAN T WILSON, MARK        101 PARK AVENUE                                         NEW YORK        NY   10178   roglenl@ballardspahr.com; ganzc@ballardspahr.com;
                         PROPERTIES, INC., ET AL.)
                                                        LEVINE                                                                                                          andersonsanchezk@ballardspahr.com
KLEHR HARRISON HARVEY      (COUNSEL TO WILKINSON                                   919 N. MARKET STREET, SUITE                                                  19801-
                                                        ATTN: RAYMOND H LEMISCH                                                            WILMINGTON      DE          rlemisch@klehr.com
BRANZBURG LLP              LANGHORNE)                                              1000                                                                         3062
                           (COUNSEL TO MARYVILLE
KLEHR HARRISON HARVEY                                                                                                                                           19801-
                           COLLEGE, TINA CASTRO,        ATTN: SALLY E VEGHTE        919 N MARKET ST, STE 1000                              WILMINGTON      DE          sveghte@klehr.com
BRANZBURG LLP                                                                                                                                                   3062
                           MYRA CLARK)
                           (COUNSEL TO MARYVILLE
KLEHR HARRISON HARVEY
                           COLLEGE, TINA CASTRO,        ATTN: CORRINE S BRENNAN     1835 MARKET ST, STE 1400                               PHILADELPHIA    PA   19103   cbrennan@klehr.com
BRANZBURG LLP
                           MYRA CLARK)
                           (COUNSEL TO GRACE
KLEIN LLC                                               ATTN: JULIA B KLEIN         225 W 14TH ST, STE 100                                 WILMINGTON      DE   19801   klein@kleinllc.com
                           BERMAN)
                                                                                                                   BARNABAS BUSINESS CENTER,
KOHNER, MANN & KAILAS,                                                                                                                                          53212-
                           (COUNSEL TO ECOLAB)          ATTN: SAMUEL C WISOTZKEY WASHINGTON BUILDING               4650 NORTH PORT           MILWAUKEE     WI          swisotzkey@kmksc.com
S.C.                                                                                                                                                            1059
                                                                                                                   WASHINGTON ROAD
                                                       ATTN: ADAM C ROGOFF,                                                                                             arogoff@kramerlevin.com
KRAMER LEVIN NAFTALIS &    (COUNSEL TO COMMITTEE OF                                 1117 AVENUE OF THE
                                                       ROBERT T SCHMIDT, JENNIFER                                                          NEW YORK        NY   10036   rschmidt@kramerlevin.com
FRANKEL LLP                UNSECURED CREDITORS)                                     AMERICAS
                                                       R SHARRET                                                                                                        jsharret@kramerlevin.com
                           (COUNSEL TO PREIT SERVICES,
KURTZMAN | STEADY, LLC                                 ATTN: JEFFREY KURTZMAN       401 S. 2ND ST, STE 200                                 PHILADELPHIA    PA   19147   kurtzman@kurtzmansteady.com
                           LLC)
LAW OFFICE OF SUSAN E.     (COUNSEL TO THE SIMON                                    919 NORTH MARKET STREET,
                                                       ATTN: SUSAN E KAUFMAN                                                               WILMINGTON      DE   19801   skaufman@skaufmanlaw.com
KAUFMAN, LLC               PROPERTY GROUP, INC.)                                    SUITE 460
                           (COUNSEL TO LIBERTY         ATTN: MICHAEL E COLLINS,     1201 DEMONBREUN STREET,                                                             mcollins@manierherod.com;
MANIER & HEROD, PC                                                                                                                         NASHVILLE       TN   37213
                           MUTUAL)                     ROBERT W MILLER              SUITE 900                                                                           rmiller@mannierherod.com
MARICOPA COUNTY
                           ATTN: PETER MUTHIG           225 W MADISON ST                                                                   PHOENIX         AZ   85003   muthigk@mcao.maricopa.gov
ATTORNEY'S OFFICE
                                                        ATTN: JAYNA PARTAIN         1901 SIXTH AVE NORTH, STE
MAYNARD COOPER & GALE      (COUNSEL TO REGIONS)                                                                                            BIRMINGHAM      AL   35203   jlamar@maynardcooper.com
                                                        LAMAR                       1700
                         (COUNSEL TO PIAZZA, KEANY,                                 4530 WISCONSIN AVE, N.W.
MCCARRON & DIESS                                    ATTN: MARY JEAN FASSETT                                                                WASHINGTON      DC   20016   mjf@mccarronlaw.com
                         SENN)                                                      SUITE 301
                         (COUNSEL TO REGIONS,                                       405 N. KING STREET, 8TH
MCCARTER & ENGLISH, LLP                             ATTN: KATE ROGGIO BUCK                                                                 WILMINGTON      DE   19801   kbuck@mccarter.com
                         STAFFORD)                                                  FLOOR
                         (COUNSEL TO BOWIE
MCCREARY, VESELKA, BRAGG
                         CENTRAL APPRAISAL          ATTN: TARA LEDAY                PO BOX 1269                                            ROUND ROCK      TX   78680   tleday@mvbalaw.com
& ALLEN, P.C.
                         DISTRICT)
MCELROY, DEUTSCH,
MULVANEY & CARPENTER,    (COUNSEL TO GOLD SQUARE) ATTN: DAVID P PRIMACK             300 DELAWARE AVE, STE 770                              WILMINGTON      DE   19801   dprimack@mdmc-law.com
LLP
MCELROY, DEUTSCH,
                                                                                                                                                                07102-
MULVANEY & CARPENTER,    (COUNSEL TO GOLD SQUARE) ATTN: JEFFREY BERNSTEIN           570 BROAD ST, STE 1500                                 NEWARK          NJ          jbernstein@mdmc-law.com
                                                                                                                                                                4560
LLP
MCELROY, DEUTSCH,
                         (COUNSEL TO LIBERTY
MULVANEY & CARPENTER,                               ATTN: GARY D BRESSLER           300 DELAWARE AVE, SUITE 770                            WILMINGTON      DE   19801   gbressler@mdmc-law.com
                         MUTUAL)
LLP
MCELROY, DEUTSCH,
                         (COUNSEL TO LIBERTY                                        1300 MOUNT KEMBLE AVE, PO                                                   07962-
MULVANEY & CARPENTER,                               ATTN: MICHAEL R MORANO                                                                 MORRISTOWN      NJ          mmorano@mdmc-law.com
                         MUTUAL)                                                    BOX 2075                                                                    2075
LLP
                                                          Case 20-12456-JTD                       Doc 1118                 Filed 02/11/21              Page 4 of 6


                           (COUNSEL TO COMPASS                                                                                                                      28202-
MCGUIREWOODS                                            ATTN: SCOTT P VAUGHN       201 NORTH TRYON STREET        STE 3000                    CHARLOTTE         NC          svaughn@mcguirewoods.com
                           GROUP)                                                                                                                                   2146
                           (COUNSEL TO COMPASS                                                                                                                      23219-
MCGUIREWOODS                                            ATTN: SUMMER SPEIGHT       800 EAST CANAL ST                                         RICHMOND          VA          speight@mcguirewoods.com
                           GROUP)                                                                                                                                   3916
MIAMI-DADE COUNTY TAX      ATTN: PETER K CAM,                                                                                                                              priscilla.windley@miamidade.gov
                                                        200 NW 2ND AVENUE, #430                                                              MIAMI             FL   33128
COLLECTOR                  PRISCILLA A WINDLEY                                                                                                                             MDTCBKC@miamidade.gov
MISSOURI DEPARTMENT OF                                                                                                                                              65105-
                           BANKRUPTCY UNIT              ATTN: STEVEN A. GINTHER    PO BOX 475                                                JEFFERSON CITY    MO          deecf@dor.mo.gov
REVENUE                                                                                                                                                             0475
                         (COUNSEL TO WM,
MONZACK MERSKY BROWDER                                                             1201 N. ORANGE STREET,
                         HUNTINGTON, SANDUSKY,          ATTN: RACHEL B. MERSKY                                                               WILMINGTON        DE   19801   rmersky@monlaw.com
AND HOCHMAN, P.A.                                                                  SUITE 400
                         KIMCO LANDLORDS)
MORRIS, NICHOLS, ARSHT & (COUNSEL TO COMPASS                                        1201 NORTH MARKET STREET,                                                       19899-
                                                        ATTN: DEREK ABBOTT                                    PO BOX 1347                    WILMINGTON        DE          dabbott@mnat.com
TUNNELL LLP              GROUP)                                                     16TH FL                                                                         1347
OFFICE OF THE ATTORNEY   ATTN: JASON B. BINFORD,        BANKRUPTCY & COLLECTIONS                                                                                    78711- jason.binford@oag.texas.gov
                                                                                    P.O. BOX 12548-MC 008                                    AUSTIN            TX
GENERAL                  ABIGAIL R. RYAN                DIVISION                                                                                                    2548   abigail.ryan@oag.texas.gov
OFFICE OF THE ATTORNEY   ATTN: HEATHER M CROCKETT,      302 W. WASHINGTON ST, IGCS,                                                                                        heather.crockett@atg.in.gov
                                                                                                                                             INDIANAPOLIS      IN   46204
GENERAL                  AMANDA K QUICK                 5TH FL                                                                                                             amanda.quick@atg.in.gov
OFFICE OF THE ATTORNEY   ATTN: CAROL E. MOMJIAN,                                                                                                                           crmomjian@attorneygeneral.gov
                                                        THE PHOENIX BUILDING       1600 ARCH STREET, SUITE 300                               PHILADELPHIA      PA   19103
GENERAL                  CHRISTOPHER R. MOMJIAN                                                                                                                            cmomjian@attorneygeneral.gov
OFFICE OF THE UNITED
                         ATTN: LINDA RICHENDEFER        844 KING ST., STE 2207     LOCK BOX 35                                               WILMINGTON        DE   19801   Linda.Richenderfer@usdoj.gov
STATES TRUSTEE
                                                     ATTN: RICHARD M.
PACHULSKI STANG ZIEHL &                              PACHULSKI, MALHAR S.                                                                                           19899- joneill@pszjlaw.com, mpagay@pszjlaw.com,
                           (COUNSEL TO RUBY TUESDAY)                               919 N MARKET ST, 17TH FL      P.O. BOX 8705               WILMINGTON        DE
JONES LLP                                            PAGAY, JAMES O'NEILL,                                                                                          8705   rpachulski@pszjlaw.com, vnewmark@pszjlaw.com
                                                     VICTORIA NEWMARK
                                                                                 PASCO COUNTY ATTY'S
                           PASCO COUNTY BOARD OF        ATTN: ANTHONY M SALZANO,                                                                                            ASALZANO@PASCOCOUNTYFL.NET;
PASCO COUNTY, FLORIDA                                                            OFFICE, W PASCO GOV'T           8731 CITIZENS DR, STE 340   NEW PORT RICHEY   FL   34654
                           COUNTY COMMISSIONERS         ESQ                                                                                                                 TOSIPOV@PASCOCOUNTYFL.NET
                                                                                 CENTER
                                                                                                                                                                           morgan.courtney@pbgc.gov;
PENSION BENEFIT GUARANTY OFFICE OF THE GENERAL          ATTN: COURTNEY L. MORGAN,                                                                                   20005-
                                                                                  1200 K STREET, N.W.                                        WASHINGTON        DC          harris.melissa@pbgc.gov;
CORPORATION              COUNSEL                        MELISSA T. HARRIS                                                                                           4026
                                                                                                                                                                           efile@pbgc.gov
                          (COUNSEL TO ROBERT                                       222 DELAWARE AVENUE,
POLSINELLI PC                                           ATTN: CHRISTOPHER WARD                                                               WILMINGTON        DE   19801   cward@polsinelli.com
                          LEBOEUF)                                                 SUITE 1101
POTTER ANDERSON &         (COUNSEL TO BNA               ATTN: L. KATHERINE GOOD,                                                                                            kgood@potteranderson.com
                                                                                   1313 N MARKET ST, 6TH FL                                  WILMINGTON        DE   19801
CORROON LLP               ASSOCIATES)                   AARON H. STULMAN                                                                                                    astulman@potteranderson.com
REGER RIZZO & DARNALL LLP (COUNSEL TO MOVANT)           ATTN: EVAN W RASSMAN       1521 CONCORD PIKE, STE 305                                WILMINGTON        DE   19803   erassman@regerlaw.com
                          (COUNSEL TO NORTHWOODS
SAUL EWING ARNSTEIN &                                   ATTN: MONIQUE B.           1201 NORTH MARKET ST, STE
                          CROSSING STATION LLC,                                                                  P.O. BOX 1266               WILMINGTON        DE   19899   monique.disabatino@saul.com
LEHR LLP                                                DISABATINO                 2300
                          PHILLIPS EDISON & COMPANY)
SAUL EWING ARNSTEIN &                                                              1201 NORTH MARKET STREET,
                          (COUNSEL TO STRATEGIC)        ATTN: LUCIAN B MURLEY                                P.O. BOX 1266                   WILMINGTON        DE   19899   luke.murley@saul.com
LEHR LLP                                                                           SUITE 2300
SCHREEDER, WHEELER &                                    ATTN: J CAROLE THOMPSON                                                                                     30309-
                          (COUNSEL TO STAFFORD)                                    1100 PEACHTREE ST, NE         STE 800                     ATLANTA           GA          chord@swfllp.com
FLINT, LLP                                              HORD                                                                                                        4516
SECURITIES AND EXCHANGE                                 ATTN: MARK BERGER,                                                                                          10281- bankruptcynoticeschr@sec.gov
                          NEW YORK REGIONAL OFFICE                                 200 VESEY ST, STE 400                                     NEW YORK          NY
COMMISSION                                              REGIONAL DIRECTOR                                                                                           1022   nyrobankruptcy@sec.gov
SECURITIES AND EXCHANGE                                                                                                                                                    secbankruptcy-ogc-ado@sec.gov
                          SEC HEADQUARTERS              100 F STREET, NE                                                                     WASHINGTON        DC   20549
COMMISSION                                                                                                                                                                 secbankruptcy@sec.gov
                                                                                                                                                                    03320-
SEYFARTH SHAW LLP          (COUNSEL TO MORGAN DAY)      ATTN: WILLIAM J HANLON     SEAPORT EAST, SUITE 300       TWO SEAPORT LANE            BOSTON            MA          whanlon@seyfarth.com
                                                                                                                                                                    2028
SHERRARD ROE VOIGT &                                                               150 3RD AVENUE SOUTH,
                           (COUNSEL TO STRATEGIC)       ATTN: MICHAEL G ABELOW                                                               NASHVILLE         TN   37201   mabelow@srvhlaw.com
HARBISON, PLC                                                                      SUITE 1100
                           ATTN: RONALD M. TUCKER,      225 WEST WASHINGTON
SIMON PROPERTY GROUP                                                                                                                         INDIANAPOLIS      IN   46204   rtucker@simon.com
                           ESQ.                         STREET
                                                                                   2001 E CAMPBELL AVE, STE
SMTD LAW LLP               (COUNSEL TO IFIC)            ATTN: ROBERT J BERENS                                                                PHOENIX           AZ   85016   rberens@smtdlaw.com
                                                                                   201
STRADLEY, RONON, STEVENS                                                           1000 N. WEST STREET, SUITE
                           (COUNSEL TO IFIC)            ATTN: DANIEL M PEREIRA                                                               WILMINGTON        DE   19801   dpereira@stradley.com
& YOUNG, LLP                                                                       1200
STREUSAND, LANDON,         (COUNSEL FOR FOURTH          ATTN: SABRINA L.           1801 S MOPAC EXPRESSWAY,                                                                 STREUSAND@SLOLLP.COM;
                                                                                                                                             AUSTIN            TX   78746
OZBURN & LEMMON, LLP       ENTERPRISES, LLC)            STREUSAND, ANH NGUYEN      ST 320                                                                                   NGUYEN@SLOLLP.COM
SULLIVAN HAZELTINE         (COUNSEL TO PIAZZA, KEANY,
                                                        ATTN: ELIHU E. ALLINSON    919 N MARKET ST, STE 420                                  WILMINGTON        DE   19801   zallinson@sha-llc.com
ALLINSON LLC               SENN)
TENNESSEE ATTORNEY         C/O TN ATTORNEY GENERAL                                                                                                                  37202-
                                                        PO BOX 20207                                                                         NASHVILLE         TN          AGBankDelaware@ag.tn.gov
GENERAL - CONSUMER DIV     OFFICE, BANKRUPTCY DIV                                                                                                                   0207
                                                                                                                                                                           rosner@teamrosner.com
                                                        ATTN: FREDERICK ROSNER,    824 N MARKET STREET, SUITE
THE ROSNER LAW GROUP LLC (COUNSEL TO CHAZPAREM)                                                                                              WILMINGTON        DE   19801 gibson@teamrosner.com
                                                        JASON GIBSON, RUBY LIU     810
                                                                                                                                                                           liu@teamrosner.com
TROUTMAN PEPPER            (COUNSEL TO CHIK-FIL-A,      ATTN: MARCY J. MCLAUGHLIN
                                                                                  HERCULES PLAZA, SUITE 5100 1313 N. MARKET STREET           WILMINGTON        DE   19801   marcy.smith@troutman.com
HAMILTON SANDERS LLP       JAMES HYATT)                 SMITH
TROUTMAN PEPPER
                           (COUNSEL TO CHIK-FIL-A)      ATTN: MATTHEW BROOKS       600 PEACHTREE STREET, NE      SUITE 3000                  ATLANTA           GA   30308   matthew.brooks@troutman.com
HAMILTON SANDERS LLP
TROUTMAN PEPPER
                           (COUNSEL TO JAMES HYATT)     ATTN: GARY W MARSH)        600 PEACHTREE STREET, NE      SUITE 300                   ATLANTA           GA   30308   gary.marsh@troutman.com
HAMILTON SANDERS LLP
                                                      Case 20-12456-JTD                         Doc 1118             Filed 02/11/21              Page 5 of 6


                         (COUNSEL FOR MOODY          ATTN: BEVERLY WEISS
TUCKER ARENSBERG                                                                  500 ONE PPG PLACE                                    PITTSBURGH       PA   15222   bmanne@tuckerlaw.com
                         NATIONAL)                   MANNE
UCTS, DEPT OF LABOR AND  COMMONWEALTH OF
                                                     COLLECTIONS SUPPORT UNIT ATTN: DEB SECREST               651 BOAS ST, ROOM 925    HARRISBURG       PA   17121   ra-li-ucts-bankrupt@state.pa.us
INDUSTRY                 PENNSYLVANIA
                         (COUNSEL TO MICHAEL &
WATKINS & EAGER PLLC                                 ATTN: ROBERT B IRELAND       400 EAST CAPTIAL ST                                  JACKSON          MS   39201   rireland@watkinseager.com
                         LORY SARLO)
                         (COUNSEL TO EVANS, WHITE,
WEIR & PARTNERS LLP                                  ATTN: JEFFREY S CIANCIULLI   824 N MARKET ST, STE 800                             WILMINGTON       DE   19801   jcianciulli@weirpartners.com
                         FESTIVAL)
WOLCOTT RIVERS GATES     (COUNSEL TO ROUTE 10)       ATTN: JOSHUA D STIFF         200 BENDRIX ROAD, STE 300                            VIRGINIA BEACH   VA   23452   jstiff@wolriv.com
YOUNG CONAWAY STARGATT (COUNSEL TO ST JOHNS &        ATTN: MICHAEL S. NEIBURG
                                                                                  RODNEY SQUARE               1000 NORTH KING STREET   WILMINGTON       DE   19801   mneiburg@ycst.com; jmulvihill@ycst.com
& TAYLOR, LLP            PARTNERS)                   JOSEPH M. MULVIHILL
ZIONS BANCORPORATION     ATTN: GREGORY BASER         ONE S. MAIN ST, STE 1400                                                          SALT LAKE CITY   UT   84133   gregory.baser@zionsbancorp.com
RTI HOLDING COMPANY, LLC ATTN: SHAWN LEDERMAN        333 EAST BROADWAY AVE.                                                            MARYVILLE        TN   37804   slederman@rubytuesday.com
                                                     Case 20-12456-JTD                        Doc 1118              Filed 02/11/21              Page 6 of 6
                                                                                            Exhibit B
          NAME                      ADDRESS1                      ADDRESS2                      ADDRESS3                     ADDRESS4                 ADDRESS5            CITY     STATE     ZIP
CITY AND COUNTY OF                                        DENVER CITY ATTORNEY'S      201 WEST COLFAX AVENUE,                                                                              80202-
DENVER                     ATTN: PAIGE ARRENTS            OFFICE                      DEPT. 1207                                                                 DENVER            CO      5332
COUNTY OF LOUDOUN,                                        ONE HARRISON STREET, SE,                                                                                                         20177-
VIRGINIA                   ATTN: STEVEN F JACKSON         5TH FL                      PO BOX 7000                                                                LEESBURG          VA      7000
DELAWARE SECRETARY OF
STATE                      DIVISION OF CORPORATIONS       FRANCHISE TAX               P.O. BOX 898                                                               WASHINGTON        DC      20549
                           820 SILVER LAKE BLVD., SUITE
DELAWARE STATE TREASURY 100                                                                                                                                      DOVER             DE      19904
                           CENTRALIZED INSOLVENCY                                                                                                                                          19101-
INTERNAL REVENUE SERVICE OPERATION                        PO BOX 7346                                                                                            PHILADELPHIA      PA      7346
JAMES F. CHIU, DEPUTY ATTY COUNSEL FOR STATE OF           OFFICE OF ATTY GENERAL OF 302 W WASHINGTON ST, IGCS-
GENERAL                    INDIANA                        INDIANA                   5TH FL                                                                       INDIANAPOLIS      IN      46204
MARICOPA COUNTY
ATTORNEY'S OFFICE          ATTN: PETER MUTHIG             225 W MADISON ST                                                                                       PHOENIX           AZ      85003
MEYERS, RODBELL &          (COUNSEL TO PRINCE                                       6801 KENILLWORTH AVE, STE                                                                              20737-
ROSENBAUM, P.A.            GEORGE'S COUNTY)               ATTN: NICOLE C. KENWORTHY 400                                                                          RIVERDALE         MD      1385
MISSOURI DEPARTMENT OF                                                                                                                                                                     65105-
REVENUE                    BANKRUPTCY UNIT                STEVEN A. GINTHER           PO BOX 475                                                                 JEFFERSON CITY    MO      0475
OFFICE OF THE ATTORNEY     ATTN: JASON B. BINFORD,        BANKRUPTCY & COLLECTIONS                                                                                                         78711-
GENERAL                    ABIGAIL R. RYAN                DIVISION                    P.O. BOX 12548-MC 008                                                      AUSTIN            TX      2548
OFFICE OF THE ATTORNEY     ATTN: HEATHER M CROCKETT,      302 W. WASHINGTON ST, IGCS,
GENERAL                    AMANDA K QUICK                 5TH FL                                                                                                 INDIANAPOLIS      IN      46204
OFFICE OF THE ATTORNEY     ATTN: CAROL E. MOMJIAN,
GENERAL                    CHRISTOPHER R. MOMJIAN         THE PHOENIX BUILDING        1600 ARCH STREET, SUITE 300                                                PHILADELPHIA      PA      19103
OFFICE OF THE UNITED
STATES TRUSTEE             ATTN: LINDA RICHENDEFER        844 KING ST., STE 2207      LOCK BOX 35                                                                WILMINGTON        DE      19801
                                                                                      PASCO COUNTY ATTY'S
                           PASCO COUNTY BOARD OF                                      OFFICE, W PASCO GOV'T
PASCO COUNTY, FLORIDA      COUNTY COMMISSIONERS)    ATTN: ANTHONY M SALZANO           CENTER                        8731 CITIZENS DR, STE 340                    NEW PORT RICHEY   FL      34654
PENSION BENEFIT GUARANTY   OFFICE OF THE GENERAL    ATTN: COURTNEY L. MORGAN,                                                                                                              20005-
CORPORATION                COUNSEL                  MELISSA T. HARRIS         1200 K STREET, N.W.                                                                WASHINGTON        DC      4026
SECURITIES AND EXCHANGE                             ATTN: MARK BERGER,                                                                                                                     10281-
COMMISSION                 NEW YORK REGIONAL OFFICE REGIONAL DIRECTOR         200 VESEY ST, STE 400                                                              NEW YORK          NY      1022
SECURITIES AND EXCHANGE
COMMISSION                 SEC HEADQUARTERS               100 F STREET, NE                                                                                       WASHINGTON        DC      20549
TENNESSEE ATTORNEY         C/O TN ATTORNEY GENERAL                                                                                                                                         37202-
GENERAL - CONSUMER DIV     OFFICE, BANKRUPTCY DIV         PO BOX 20207                                                                                           NASHVILLE         TN      0207
UCTS, DEPT OF LABOR AND    COMMONWEALTH OF
INDUSTRY                   PENNSYLVANIA                   COLLECTIONS SUPPORT UNIT    ATTN: DEB SECREST             651 BOAS ST, ROOM 925                        HARRISBURG        PA      17121
